Citation Nr: 0516590	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  94-40 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002) 
and 38 C.F.R. § 3.22 (2004).

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to May 
1945.  He died in August 1992.  The appellant is his 
surviving spouse.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA), New York, New York, 
Regional Office (RO) for further development and 
readjudication of the issues noted above.  In June 2004, a 
supplemental statement of the case was issued and the case 
was returned to the Board for further appellate review.  

It is noted that the appellant was previously represented in 
this appeal by Disabled American Veterans, but that 
representation was revoked in June 2003.  When this matter 
was last before the Board, the appellant was asked to clarify 
her choice of representative.  Following the return of the 
appeal to the Board, in April 2005, the appellant, who has 
been acting through her daughter, submitted the appropriate 
form for the appointment of the American Legion as her 
representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

In April 2005, when the appellant submitted to the Board her 
appointment of the American Legion as her representative, she 
also specifically requested that the case be remanded to the 
RO so that a named local member of the American Legion could 
be afforded the time to properly review the claims folder and 
submit additional documentation in support of her claim.  The 
appellant indicated that she would be discussing the matter 
with that named representative in the near future.  Given 
that the appellant has only recently appointed her current 
representative, and given further that she has named a 
specific member of the American Legion as her chosen local 
representative, the Board finds that it would be consistent 
with the fair adjudication of this appeal to allow for a 
review of this claim and the submission of any additional 
evidence or argument by that representative.  38 C.F.R. 
§ 20.600 (2004).

With respect to the appellant's claim for benefits under 
38 U.S.C.A. § 1151, the Board pointed out in the 2003 remand, 
that the RO had erroneously applied the wrong version of 
38 U.S.C.A. § 1151 in its prior decisions.  It was noted that 
because the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1151 was filed by her prior to October 1, 1997, 
that claim was not subject to more recent [and more 
restrictive] amendments to that law, and that the only issue 
before VA was whether the veteran's death was the result of 
VA treatment, without regard to fault or whether the 
resulting disability was reasonably foreseeable.  VAOPGCPREC 
40-97, 63 Fed. Reg. 31263 (1998).  

In the July 2003 remand, the Board requested that "[a]t the 
very least, the appellant should be provided a letter 
notifying her of the provisions of the VCAA and their effect 
on her particular claims."  It was requested further that 
"[t]his letter should also contain a statement disclosing 
the type of evidence that would be essential to the success 
of her claims with consideration of the appropriate version 
of 38 U.S.C.A. § 1151 governing her claims as noted above."  
Ostensibly in response to this request, the VBA AMC issued a 
letter to the appellant in August 2004 that gave notice of 
the provisions of the VCAA.  This letter was inadequate for 
several reasons, but most significantly because it failed to 
address the § 1151 claim at all, as had been requested by the 
2003 remand.  The VBA AMC compounded this error when it again 
failed to apply the appropriate version of 38 U.S.C.A. § 1151 
in the June 2004 supplemental statement of the case.  The 
supplemental statement of the case in question indicated that 
evidence showing fault on the part of VA or an event not 
reasonably foreseeable would have to be produced for the 
appellant to be successful under 38 U.S.C.A. § 1151.  The 
decision should have applied the more liberal non-fault 
standard noted above.  

The Board is restrained by CAVC precedent from proceeding 
without the AMC having followed all of VA's own directives.  
38 C.F.R. § 19.31 (1998); Stegall v. West, 11 Vet. App. 268 
(1998).  On that basis, it is determined that another effort 
must be made to advise the appellant of the appropriate 
version of 38 U.S.C.A. § 1151 that is to be applied in her 
case, and to allow for the readjudication of the appellant's 
claim under the appropriate version.  

Finally, the Board notes that the appellant mentioned in the 
document submitted in April 2005,  the possibility that she 
may want a hearing at the Board prior to the final 
adjudication of her appeal.  Consequently, she should be 
asked to clarify her intentions with respect to such a 
hearing.  

This case is REMANDED to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should provide the 
appellant a letter notifying her of the 
provisions of the VCAA and their effect on 
her particular claims.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of her claims with 
consideration of the appropriate version 
of 38 U.S.C.A. § 1151 governing her claims 
as noted above and as further defined in 
the Board's July 2003 remand.  The letter 
should also ask the appellant to clarify 
her intentions with respect to a hearing 
before the Board in the pursuit of her 
appeal.  This letter must also contain a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  She should also 
be requested to submit any evidence in her 
possession that pertains to the claims.

3.  The VBA AMC should provide the 
appellant's local American Legion service 
representative named in the claims folder 
(or another local representative if the 
named individual is not available) with an 
opportunity to review the claims file and 
present evidence and argument in support 
of the appellant's claim.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested 


development has been completed, and 
pursue any development required by the 
record at hand.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claims.  If a complete 
grant of the claims remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  In particular, the supplemental 
statement of the case should apply the 
appropriate version of 38 U.S.C.A. § 1151 
for cases such as the appellant's filed 
prior to October 1, 1997, determining 
specifically whether the veteran's death 
was the result of VA treatment, without 
regard to fault or whether the resulting 
disability was reasonably foreseeable.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  An appropriate period of time 
should be allowed for response.  


	(CONTINUED ON NEXT PAGE)




Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


